DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. The applicant appears to be citing the wrong Lede reference. The NPL reference figure and citations relied upon in the action is not the reference the applicant has cited. The examiner included a second reference in the conclusion under the heading “The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure” which was authored by Lede but not cited or relied upon in the body of the action. Both Lede references were included in the notice of references cited and a copy of each was included in the file. The examiner apologizes for the confusion caused by including two references by the same author.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 7, 9, 10, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lede (NPL), hereinafter Lede, in view of Karni (US 5245986 A), hereinafter Karni, and further in view of Buchanan (NPL), hereinafter Buchanan.

Regarding claims 1, 6, 7, 9, and 10, Lede discloses a system for using focused light to thermally decompose water, comprising: 
a light concentrator (Figure 3, elliptic mirror“) selectively positioned to direct concentrated light onto a ceramic oxide element (“                        
                            
                                
                                    Z
                                    r
                                    O
                                
                                
                                    2
                                
                            
                        
                     stabilized with CaO and                         
                            
                                
                                    Y
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    3
                                
                            
                        
                    ” page 5, column 1, line 16);
the ceramic oxide element is capable of substantially absorbing said concentrated light, wherein the ceramic element reaches a temperature of at least 1800° C to thermally decompose water (“The present paper describes the first results of experiments for the production of hydrogen by simple impingement of a turbulent jet of steam on a zirconia surface heated at the focus of an image furnace. Experiments were made by varying the target temperature (2200-2500K)” abstract); and
wherein ceramic oxide elements comprises stabilized zirconia doped with yttrium oxide (“                        
                            
                                
                                    Z
                                    r
                                    O
                                
                                
                                    2
                                
                            
                        
                     stabilized with CaO and                         
                            
                                
                                    Y
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    3
                                
                            
                        
                    ” page 5, column 1, line 16).

    PNG
    media_image1.png
    517
    563
    media_image1.png
    Greyscale

Lede does not disclose: 
wherein the ceramic oxide element is a plurality of monocrystalline ceramic oxide elements, wherein the plurality of monocrystalline ceramic oxide elements are either naturally white or lightly colored and have been doped to include other atoms that provide for light absorption;
wherein each of the plurality of monocrystalline ceramic oxide elements comprises cubic zirconia;
wherein the plurality of monocrystalline ceramic oxide elements are each smaller than a width of the concentrated light when it reaches a holder;
wherein the dopants comprise at least one of cobalt, neodymium, vanadium, titanium, copper, cerium, iron, nickel, praseodymium, erbium, europium, holmium, chromium, manganese or combinations thereof; or


However, Karni teaches: 
a plurality of ceramic elements (“e.g. ceramic materials” column 3, line 38); and
wherein the plurality of ceramic elements are each smaller than a width of the concentrated light when it reaches a holder (“incident solar radiation, flowing between the absorber members and engulfing them” column 3, line 65).


    PNG
    media_image2.png
    545
    452
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    518
    378
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    452
    405
    media_image4.png
    Greyscale

In view of Karni’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include: 
a plurality of ceramic elements; and
wherein the plurality of ceramic elements are each smaller than a width of the concentrated light when it reaches a holder as is taught in Karni, in the system disclosed by Lede.
One would have been motivated to include: 
a plurality of ceramic elements;
wherein the plurality of ceramic elements are each smaller than a width of the concentrated light when it reaches a holder because Karni states “the performance of a central solar receiver fitted with a volumetric solar absorber according to the invention is more efficient and effective than in accordance with the prior art” (column 4, line 29). Therefore, modifying the receiver to be a volumetric receiver as taught by Karni will improve efficiency and effectiveness. Additionally, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, the applicant has duplicated the number In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the shape of the cylindrical. On the contrary, the applicant states “the light-absorbing and heat transferring elements 106 may be in the form of a plurality of spheres, cubes, cylinders, other shapes, or a combination thereof.” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the ceramic elements.

Lede, as modified by Karni, does not disclose: 
wherein the ceramic oxide elements are monocrystalline ceramic oxide elements, wherein the plurality of monocrystalline ceramic oxide elements are either naturally white or lightly colored and have been doped to include other atoms that provide for light absorption;
wherein each of the plurality of monocrystalline ceramic oxide elements comprises cubic zirconia;
wherein the dopants comprise at least one of cobalt, neodymium, vanadium, titanium, copper, cerium, iron, nickel, praseodymium, erbium, europium, holmium, chromium, manganese or combinations thereof; or
wherein each of the plurality of monocrystalline oxide elements comprises stabilized cubic zirconia doped to produce a green or blue crystal.

However, Buchanan teaches: 
wherein the ceramic oxide elements are monocrystalline ceramic oxide elements (“It is now generally agreed that ~9 mol percent (m/o)                         
                            
                                
                                    Y
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    3
                                
                            
                        
                     addition is sufficient to fully stabilize the cubic                         
                            
                                
                                    Z
                                    r
                                    O
                                
                                
                                    2
                                
                            
                        
                     phase” page 962, paragraph 3), wherein the monocrystalline ceramic oxide elements are either naturally white or lightly colored and have been doped to include other atoms that provide for light absorption (Table 1 shows many of the claimed dopants and Buchanan states “A strong deep blue color was obtained with Co doping which became lighter after annealing (samples 7 and 8)” page 964, paragraph 8 
wherein each of the monocrystalline ceramic oxide elements comprises cubic zirconia (“It is now generally agreed that ~9 mol percent (m/o)                         
                            
                                
                                    Y
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    3
                                
                            
                        
                     addition is sufficient to fully stabilize the cubic                         
                            
                                
                                    Z
                                    r
                                    O
                                
                                
                                    2
                                
                            
                        
                     phase” page 962, paragraph 3);
wherein the dopants comprise at least one of cobalt, neodymium, vanadium, titanium, copper, cerium, iron, nickel, praseodymium, erbium, europium, holmium, chromium, manganese or combinations thereof (“A strong deep blue color was obtained with Co doping which became lighter after annealing (samples 7 and 8)” page 964, paragraph 8); and
wherein each of the monocrystalline oxide elements comprises stabilized cubic zirconia doped with to produce a green or blue crystal (“A strong deep blue color was obtained with Co doping which became lighter after annealing (samples 7 and 8)” page 964, paragraph 8).

    PNG
    media_image5.png
    558
    1360
    media_image5.png
    Greyscale

	Lede, as modified by Karni, does not explicitly disclose wherein the plurality of ceramic elements are monocrystalline cubic zirconia doped with yttrium oxide. Buchanan teaches wherein the ceramic elements are monocrystalline cubic zirconia doped with yttrium oxide. The substitution of one known element (the stabilized zirconia of Lede) for another (the stabilized zirconia of Buchanan) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the monocrystalline cubic zirconia taught in Buchanan would have yielded predictable results, namely, an Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).
Furthermore, in view of Buchanan’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein the one or more substantially monocrystalline ceramic elements comprise cubic zirconia doped with dopants that enhance their sunlight absorption properties, wherein the dopants comprise at least one of cobalt, neodymium, vanadium, titanium, copper, cerium, iron, nickel, praseodymium, erbium, europium, holmium, chromium, manganese or combinations thereof to produce a green or blue crystal as is taught in Buchanan, in the system disclosed by Lede.
One would have been motivated to include wherein the one or more substantially monocrystalline ceramic elements comprise cubic zirconia doped with dopants that enhance their sunlight absorption properties, wherein the dopants comprise at least one of cobalt, neodymium, vanadium, titanium, copper, cerium, iron, nickel, praseodymium, erbium, europium, holmium, chromium, manganese or combinations thereof to produce a green or blue crystal because the purpose of solar absorber of Lede is to collect solar radiation to achieve a high temperature. Therefore, one would desire to make the absorber less transmissive to light as taught by Buchanan to achieve high temperatures.

Regarding claim 2, Lede, as modified by Karni and Buchanan, discloses the system of claim 1, where the concentrator focuses sunlight (“It could be used in solar processes” page 5, column 2, line 24).

Regarding claim 4, Lede, as modified by Karni and Buchanan, discloses the system of claim 1, further comprising a holder for the plurality of monocrystalline ceramic oxide elements that defines channels configured to pass fluid at the temperature (The “pyrex vessel” of figure 3 holds the ceramic elements which have been modified to be the plurality of elements taught by Karni. This plurality of elements will define channels).

Regarding claims 15 and 22, Lede, as modified by Karni and Buchanan, discloses the system of claim 1, wherein the plurality of monocrystalline ceramic oxide elements comprises a first plurality of 

Lede, as modified by Karni and Buchanan, does not explicitly disclose wherein each of a second plurality of monocrystalline ceramic elements has a geometric shape different from the first plurality of monocrystalline ceramic oxide elements and are a rod, a cube, a sphere, a disk, or a bar.

Lede, as modified by Karni and Buchanan, does not disclose that there are two pluralities of ceramic elements wherein the pluralities have shapes that are distinct from each other. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the shape of either plurality of ceramic element. On the contrary, the applicant states “the light-absorbing and heat transferring elements 106 may be in the form of a plurality of spheres, cubes, cylinders, other shapes, or a combination thereof.” Karni discloses that the absorbers may “have any suitable profile such as cylindrical, conical or prismatic or also be in the form of flat panels” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of some of the absorbers.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lede, in view of Karni, in view of Buchanan, and further in view of Terashima (US 20100243644 A1), hereinafter Terashima.

Regarding claim 5, Lede, as modified by Karni and Buchanan, discloses the system of claim 4. 



However, Terashima teaches ceramic cloth (“The heat-resistant insulation layer of the present invention is comprised of a ceramic cloth superior in heat resistance and insulation ability” paragraph [0021]).

Lede, as modified by Karni and Buchanan, does not disclose the claimed materials for the holder. However, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this regard, it is noted that Terashima teaches ceramic cloth is superior in heat resistance and insulation ability. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the holder of Karni from ceramic cloth to make the holder resistant to the high heat environment.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lede, in view of Karni, in view of Buchanan, and further in view of Johnson (US 20150219364 A1), hereinafter Johnson.

Regarding claims 13 and 14, Lede, as modified by Karni and Buchanan, discloses the system of claim 1.

Lede, as modified by Karni and Buchanan, does not explicitly disclose wherein the substantially monocrystalline ceramic elements are less absorptive on the top, where light enters the crystal, and more absorptive on the bottom, or wherein the substantially monocrystalline ceramic elements are stacked such that in one or more stacks the top element, where light enter the stack, is less absorptive than the bottom element.

the configuration of the absorption media matrix and the characteristics of the absorption media, such as fiber diameter and the total length of fiber per unit volume of absorption media for absorption media in the form of a wool-like fiber matrix, will be selected to provide for the penetration to matrix internal positions, and, therefore, for depth distribution in the absorption media matrix of the incident solar radiation transmitted to the receiver chamber by the receiver window, thereby providing for a more uniform distribution through the absorption media matrix of the energy absorbed from the incident solar radiation” paragraph [0008] emphasis added).

In view of Johnson’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein the receiver elements are less absorptive on the top, where light enters, and more absorptive on the bottom, wherein the receiver elements are stacked such that in one or more stacks the top element, where light enter the stack, is less absorptive than the bottom element as is taught in Johnson, in the system disclosed by Lede.
One would have been motivated to include wherein the receiver elements are less absorptive on the top, where light enters, and more absorptive on the bottom, wherein the receiver elements are stacked such that in one or more stacks the top element, where light enter the stack, is less absorptive than the bottom element because Johnson states that this “provides for a more uniform distribution through the absorption media” which will prevent localized temperature spikes and extreme temperature distributions that are damaging to materials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lede (NPL) “Production of Hydrogen by Direct Thermal Decomposition of Water” Not the reference relied upon in the action
Beck (US 6521205 B1) “Process for the production of hydrogen by thermal decomposition of water, and apparatus therefor” and “Typical materials can include thermally conductive ceramics such as oxides of zirconia”
Dahlberg (EP 0004565 A1) “FIG. 4 schematically shows how water vapor without a reaction partner can be decomposed into constituents hydrogen and oxygen by a thermal process” 
Diggs (US 4030890 A) “An apparatus and method for separating hydrogen and oxygen from water molecules. A solar reflecting means reflects solar energy onto a water containing tank to boil water contained therein and form steam. The steam is transferred either to a turbine-generator assembly for producing power, or to a dissociating means for producing hydrogen and oxygen”
Fally (US 4120663 A)
Genequand (US 4332775 A) “Hydrogen generator utilizing solar energy to dissociate water”
Kwon (US 6669871 B2) “Transition metal oxides act as colorant in zirconia, forming characteristic dark colors”
Hebrank (US 20070097295 A1) “The second zone includes blue crystals formed of doped cubic zirconium oxide”
Gauger (US 3709169 A) “ceramic cloth having high temperature resistance”
Kennedy (US 20100313875 A1) “ZrO.sub.2 is an attractive candidate for high-temperature applications because of its high melting point and excellent, corrosion resistance. ZrO.sub.2 has three phases depending on the temperature; the monoclinic phase is formed from room temperature to 1150.degree. C., the tetragonal phase is stable between 1150.degree.-2370.degree. C., and the cubic phase is formed at temperatures above 2370.degree. C. Tetragonal ZrO.sub.2 can be stabilized into the high-temperature tetragonal and cubic phase at room temperature with different concentrations of Y.sub.2O.sub.3, Al.sub.2O.sub.3, CeO.sub.2, and other additive materials. The complete formation of the fluorite ( cubic) phase is necessary for zirconia to be stable at high temperatures; this requires a minimum of 8 mole percent 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799